DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 10/29/2020, 03/12/2021, 07/16/2021 and 08/05/2022 have been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/212888 filed 09/01/2015 is acknowledged.

Status of Claims
Claims 1-20 are cancelled.
Claims 21-40 are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-20 of US 10,742,110 (US ‘110). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to the same method recited in US ‘110 with minor differences in claim construction and breadth. The instant independent claims recite accessing a viral DNA reference directed acyclic graph  while claim 1 in US ‘110 recites creating a viral DNA reference graph. US ‘110 also recites a narrowing embodiment of the alignment step of aligning the sequence reads to paths and looking backwards at each vertex to predecessor vertices if a symbol comprises the first symbol of the sequence string associated with its vertex to select a path with an optimal score.  The instant independent claims are broader in that they do not recite aligning to paths, calculating a score by looking backwards and selecting a  path with the optimal score. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 21-35 are drawn to a method, so a process.
Claims 36-39 are drawn to a system comprising a computer, so a machine.
Claim 40 is drawn to a computer readable medium, so a manufacture.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Accessing a viral DNA reference directed acyclic graph (DAG) representing a first sequence of nucleotide bases, the DAG comprising nodes and edges connecting the nodes wherein each node is an object comprising a symbol string representing a viral sequence and a list of pointer to adjacent objects.
This step reads on creating an abstract data structure wherein the data structure is a DAG of nodes connected by links (also called edges). Each node is associated with information about the other nodes(s) to which it is connected. That information would be the pointer pointing to the adjacent node/object. The limitation reads on an abstract idea because the graph can be created as a mental process or with math describing the graph network and how the nodes are connected by an adjacency list of coordinates.
“Directed acyclic graph” from A to Z  (https://atozwiki.com/Directed_acyclic_graph) evidences (par. 1) that a DAG is a mathematical concept in “mathematics, particularly graph theory and computer science” which has “numerous scientific and computational applications, ranging from biology (evolution, family trees, epidemiology) to sociology (citation networks) to computation (scheduling).
2. Obtaining a plurality of sequence reads  from a sample containing viral nucleic acid.
This step reads on a mental process of obtaining information and is therefore an abstract idea.
3. Aligning one or more sequence reads of the plurality of sequence reads to the viral DNA reference DAG by determining alignment scores between the sequence reads and symbol strings associated with nodes of the viral DNA reference DAG.
This step reads on a mental process of aligning sequences and a mathematical calculation of a score and is therefore an abstract idea. 
4. Wherein determining alignment score for the third node comprises determining the alignment score for the second node based on an alignment score associated with the first node.
This step reads on a mental process and mathematical calculation and is therefore an abstract idea.
6. Determining based on the aligned sequence reads an identity of a virus in the sample.
This step reads on a mental process of comparing sequences and is therefore an abstract idea. The limitation is also drawn to a natural correlation between gene sequences and virus identity, e.g. species.
7. Providing a report that includes the identity of the virus in the sample.
This is a step of providing information which reads on a mental process and is therefore an abstract idea. Outputting data is also an extra solution activity as described in MPEP 2016.05(g).
Independent claims 36 and 40 are drawn to the same process and judicial exceptions as those in claim 21.
Claim 25 recites determining based on sequence alignment identities of multiple viruses. The limitation is drawn to a natural correlation between gene sequences and virus identity, e.g. species.
Dependent claims 22-24, 26-35 and 37-39 are further drawn to judicial exceptions of the process recited in independent claims 21, 36 and 40.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims result in providing a report which encompasses output of data which is an extra solution activity as described in MPEP 2106.05(g).
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
1. Accessing a viral DNA reference directed acyclic graph (DAG) in a storage medium (i.e. computer memory) where the nodes are stored as objects in a storage medium. This limitation reads on using a generic computer memory to store information associated with a graph, e.g. a graph of information stored on a computer disk. Such is well known, routine and conventional. The claims do not recite the implementation of a concrete data structure.
2. Obtaining sequences and after aligning sequences, provide a report. This step of providing a report reads on mere instructions to apply an exception as described in MPEP 2106.05(g).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Other elements of the method include a processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Suggestion for Examiner’s Amendment
The claimed method does not necessitate computer technology. The recited DAG and alignment process reads on one that can be performed by the human mind. The DAG reads on an abstract data structure rather than a concrete data structure which contains information (pointers) to physical memory allocations. It is suggested that the claim be amended to recite that the nodes include pointers or an adjacency list of pointers that point to physical memory allocations (i.e. addresses). 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “the plurality of viral sequences are the same species as the viral nucleic acid of the sample.” There is lack of antecedent basis support for this limitation in the claims. The limitation is unclear because claim 21 from which claim 27 ultimately depends recites obtaining a plurality of “sequence reads from a sample containing viral nucleic acid.” It is not clear if  “the plurality of viral sequences” is referring to the sequence reads obtained from the sample or something else. 
	 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schneeberger et al. (Genome Biology, vol. 10 (2009) pages 1-12; IDS filed 10/29/2020) in view of Lee et al. (Bioinformatics, vol. 18 (2002) pages 452-464; IDS filed 10/29/2020) in view of Standish  (Data Structures and Algorithms 1995; IDS filed 10/29/2020 and 3/12/2021) and in view of Borozan et al. (PLOS One, vol. 8 (2013) pages 1-17)
 	Schneeberger et al. teach a genome graph with segments of sequences (i.e. a node) wherein each node is connected with a “link,” also called an “edge,” or “pointer,” (page 3, col. 2, par. 2); Schneeberger et al. teach nodes with sequence strings (Figure 2 and 4)(i.e. a symbol string associated with the nodes)(i.e. accessing a DAG a first and second node comprising a first and second symbol string representing a sequence and the first object comprising a list of or one or more pointers to an adjacent object), as in claim 21.
Schneeberger et al. teach assigning a penalty for alignment gaps and mismatches (page 5, col. 2), which makes obvious determining an alignment score because a “penalty” reads on scoring of alignment quality, as in claims 21. 
Schneeberger et al. teach reporting representations of the alignment (page 6, col. 1, par. 3)(i.e. determining based on the alignment of sequence reads, an identify of the sample and reporting the identify), as in claims 21 and 25.
Schneeberger et al. teach a graph that includes variants of a species (page 11, col. 1, par. 3), as in claim 24.
Schneeberger et al. teach creating multiple objects representing variations in the sequences (Figure 4) by showing divergent paths through the graph to represent variations in the sequence; the graph includes multiple connected sequence vortexes, as in claim 35.
Schneeberger et al. teach a DAG of sequences and aligning to reads (page 2, col. 1, par. 4) but do not teach that the sequences and reads are from viral DNA, as in claim 21. 
Schneeberger et al. do not teach determining the alignment score for the second node based on an alignment score associated with the first node, as in claim 21.
Schneeberger et al. do not teach that a node is stored as an object in computer memory and that the objects of the DAG comprise and adjacency list that lists the pointers to the adjacent node or object wherein the pointer identifies a physical location in the memory, as in claims 21 and 32.
Schneeberger et al. do not teach creating shared a shared object representing homologous portions of a sequences, as in claim 23.
Schneeberger et al. do not teach a DAG representing viral a viral sequences and the method of aligning viral sequences to the viral DAG, as recited in claims 21, 22 and 26-31.
Lee et al. teach a Directed Acyclic Graph of nodes (i.e. a reference graph) where matching homologous segments of a plurality of sequences are represented as a common vertex (Figure 1). Lee et al. teach alignment scoring using Smith- Waterman sequencing alignment; Lee et al. teach tracing back through the full alignment path on a PO-MSA graph and taking the highest score is considered as the best alignment (page 456, col. 1-2, section “Alignment scoring,”)(i.e. determining an alignment score for the second node based on an alignment score associated with the first node), as in claim 21.
Lee et al. teach merging homologous segments  into a common vertex (page 455, Figure 1, as shown from (c) to (d)) which makes obvious identifying redundancy among homologous portion of the sequences, determining sequences that match one another and creating a shared object representing the subset, as in claim 23. 
	Lee et al. teach tracing back through a path in the DAG which makes obvious a multi-dimensional look-back operation to find a trace through a multi-dimensional matrix based on a score for the trace, as in claim 34.
Standish teaches computer data structures which implement pointers (see pages 35-36), including directed acyclic graphs constructed using nodes and edges and wherein each node comprises an adjacency list (i.e. index free adjacency) which may contain one or more pointers; the adjacency list makes obvious an object including pointers to other objects which is how a DAG would be organized to connect information represented by the nodes (see Standish page 413 and Figure 10.5), as in claims 21, 32 and 33. 
Standish teaches an adjacency list which makes obvious creating objects to represent portions of matching sequences and storing the objects, as in claims 32 and 33.
Schneeberger et al., Lee et al. and Standish make obvious sequence alignment and identification using a DAG implemented in computer memory.  Schneeberger et al., Lee et al. and Standish do not specifically teach alignment and identification of viral sequences as recited in claims 21-35. 
Schneeberger et al., Lee et al. and Standish do not teach claims 26-31.
Borozan et al. is directed to alignment algorithms for the identification of pathogens including viruses (Abstract), as in claims 21.
Borozan et al. teach obtaining viral sequences from a database (page 7, col. 1, par. 2), as in claim 22. 
Borozan et al. teach characterizing viral sequences from samples (page 9, col. 2, par. 3)(i.e. determine multiple viruses in a sample and report a list of viral species based on identifies), as in claims 25-26 and 30.
Borozan et al. teach determining mutated (i.e. quasi species) and non-mutated sequences in a sample (page 2, col. 1, par. 4), as in claim 27.
Borozan et al. make obvious listing strains of sequences (page, Table 1) by the virus name, as in claim 28.
Borozan et al. teach “digital subtraction” of aligning candidate non-human sequences found in a host human and determining reads that do not align to human and pathogen reference sequences to determine undetected organism (page 1, col. 2, par. 2)(i.e. obtain candidate reads), which makes obvious the method of claim 29.
Borozan et al. teach viral sequences that are RNA isolated from the host organism (page 1, col. 1, par. 2)(i.e. removing host specific nucleic-acids), as in claim 31. 
Claims 36-40 are directed to a system comprising a processor, storage medium for carrying out the process of claims 21, 23, and 29.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the method of Schneeberger et al. for representing and aligning reads to a genomic sequence with a directed acyclic graph (Abstract) with the method of Lee et al. teaching an alignment scoring using Smith-Waterman sequence alignment (page 456). Lee et al. provide motivation by teaching that the Smith-Waterman algorithm only aligns regions that have a positive alignment score and does not charge a “gap” penalty (page 456, col. 1-2, connecting paragraph). One of skill in the art would have had a reasonable expectation of success at combing the teachings of Schneeberger et al. and Lee et al. because both implement graphs for representing and aligning genomic sequences.  
Applying the KSR standard of obviousness, it would have been further obvious to modify the teachings of Schneeberger et al. and Lee et al. and then further represent such a resulting directed acyclic graph (DAG) with objects stored in computer memory with pointers pointing to memory allocations as taught for a DAG in computer science by Standish. It would be further obvious to use a computerized DAG as made obvious by Schneeberger et al., Lee et al. and Standish et al. with an adjacency list of pointers that can point to different objects. Adjacency lists of pointers are well known in the computer arts and taught by Standish and would be needed to express a DAG with objects stored in physical computer memory.
It would be further obvious to combine the computerized DAG sequence alignment of different species as made obvious by Schneeberger et al., Lee et al. and  Standish to alignment and identification of viral sequences as taught by Borozan et al. Applying the KSR standard of obviousness the alignment of Borozan et al. could be accomplished with the DAG and look back algorithm made obvious by  Schneeberger et al., Lee et al. and  Standish. The viral nucleic acid sequences of Borozan et al. are the same structurally as any other nucleic acid sequences and therefore combining the viral sequences of Borozan et al. into a DAG would present a predictable result and be a predictable use of prior art elements according to their established functions.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635